COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Anne Moreland v. Suri Dorai

Appellate case number:    01-13-00219-CV

Trial court case number: 11DCV190567

Trial court:              387th District Court of Fort Bend County

        This case involves an appeal from the trial court’s “Order on Motion for Protective
Order,” signed on December 27, 2012. The clerk’s record was filed on May 23, 2013. On May
29, 2014, we notified appellant that the Court would consider and decide those issues or points
that do not require a reporter’s record for decision and ordered her to file her brief no later than
June 30, 2014. On July 8, 2014, the Clerk of this Court notified appellant that the time for filing
her brief had expired and the appeal could be dismissed for want of prosecution unless she filed a
motion to extend the time to file her brief no later than July 18, 2014. On July 18, 2014,
appellant filed a “Motion to Extend Time to File Appellee’s Brief and a Motion for a Protective
Order and Motion for Extension of Time to Replace Counsel.” Appellant requests that we extend
the time to file her brief to October 17, 2014, and “grant protection for any acts of aggression and
sabotage from Suri Dorai.”

       We DENY appellant’s motion for protection. We GRANT appellant’s motion for
extension in part. Appellant’s brief is due to be filed within 30 days of the date of this order.
No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: July 24, 2014